 
 
I 
111th CONGRESS
2d Session
H. R. 5020 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Ms. Waters (for herself, Ms. Speier, Mr. Ellison, Ms. Richardson, Ms. Watson, Mr. Meeks of New York, Mr. Al Green of Texas, Ms. Clarke, Mr. Bishop of Georgia, Mr. Johnson of Georgia, Mr. Scott of Virginia, Mr. Watt, Mr. Payne, Mr. Cleaver, Mr. Thompson of Mississippi, Mr. Conyers, Ms. Fudge, Ms. Woolsey, Mr. Lewis of Georgia, Mr. Rangel, Mr. Frank of Massachusetts, Mr. Towns, Ms. Velázquez, Mr. Pierluisi, Mr. Reyes, Mr. Honda, Mr. Pastor of Arizona, Ms. Kaptur, Mr. Cummings, Mr. Moran of Virginia, Ms. Schakowsky, Mr. Garamendi, Ms. Corrine Brown of Florida, Ms. Edwards of Maryland, Mr. Jackson of Illinois, Ms. Moore of Wisconsin, Mr. Doggett, Mr. McGovern, Mr. Farr, Mr. Clay, Mr. Hastings of Florida, Ms. Roybal-Allard, Ms. Lee of California, Mr. Stark, Mr. Capuano, Mr. DeFazio, Mr. Filner, Mr. Delahunt, Mrs. Napolitano, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Federal Communications Commission to extend the time period for filing petitions to deny, oppositions, and comments in the proceeding relating to the proposed merger of Comcast and NBC Universal. 
 
 
1.FCC required to extend comment periodThe Federal Communications Commission shall extend for 45 days the time period for filing petitions to deny, oppositions, and comments in the proceeding relating to the proposed merger of Comcast and NBC Universal entitled Applications of Comcast Corporation, General Electric Company, and NBC Universal, Inc., to Assign and Transfer Control of FCC Licenses (Docket 10–56). Such extension shall— 
(1)permit petitions to deny, oppositions, and comments on or before June 17, 2010; 
(2)permit responses to petitions to deny, oppositions, and comments on or before July, 16, 2010; and 
(3)permit replies to such responses on or before August 1, 2010.  
 
